Citation Nr: 9932350	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for seronegative 
spondylarthritis, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

A review of the record demonstrates that the veteran was 
afforded a VA examination in February 1995 to determine the 
severity of his service-connected seronegative 
spondyloarthritis of the sacroiliac joints.  On a March 1996 
VA Form 9, the veteran indicated that he had had many 
problems in the past year and that his condition had 
worsened.  The veteran requested an additional examination at 
that time to determine the severity of his spondyloarthritis.  

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever the VA determines there is a need to 
verify the current severity of a disability.  VA is obliged 
to afford veteran's contemporaneous examinations where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board further notes that in conjunction with its duty to 
assist, the RO obtained inpatient and outpatient treatment 
records from the Long Beach VA Medical Center for the period 
covering April 1994 to April 1998, hospital treatment records 
from Mission Hospital Regional Medical Center, and treatment 
records from the Southern California Permanente Medical Group 
from December 1997 to February 1998.  However, the records 
obtained from the Southern California Permanente Medical 
Group do not pertain to the veteran and appear to have been 
considered in the latest supplemental statement of the case.  
The Court has held that the duty to assist the veteran in 
obtaining available facts and evidence to support his claim 
includes obtaining pertinent evidence that applies to all 
relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Since the veteran has reported treatment at that facility, 
records pertaining to the veteran should be sought from the 
Southern California Permanente Group.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should, after obtaining proper 
authorization, obtain and associate with 
the claims folder copies of all treatment 
records of the veteran from the Southern 
California Permanente Medical Group from 
February 1995 to the present.  

2.  The RO should request that the 
veteran supply the names and addresses of 
all health care providers who have 
treated him for seronegative 
spondyloarthritis since February 1995.  
After having received proper 
authorization from the veteran, the RO 
should obtain copies of any records that 
are not already part of the claims file 
and associate them with the claims file.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist to determine the 
severity of his service-connected 
seronegative spondyloarthritis.  The 
examiner should review the claims folder 
and a copy of this remand prior to 
conducting the examination.  All 
necessary tests and studies must be 
performed and all findings must be 
reported in detail.  The examiner must 
express an opinion as to whether the 
veteran's arthritis is an active process 
or is best described as being manifest by 
chronic residuals such as ankylosis or 
limitation of motion.  In addition, the 
examiner must discuss (for an active 
process) the presence (including degree 
or frequency) or absence of problems with 
health, incapacitating exacerbations, 
weight loss, or anemia.  If chronic 
residuals are manifested, the examiner 
must provide the ranges of motion as well 
as the degree of any favorable or 
unfavorable ankylosis.  The examiner 
should equate any pain or functional loss 
experienced by the veteran with 
additional range of motion lost beyond 
that clinically demonstrated.  All 
findings should be reported in detail.  
Complete rationale must be given for all 
conclusions and opinions.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for seronegative 
spondylarthritis.  The RO review should 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
and 4.59, and DeLuca v. Brown 8 Vet. App. 
202 (1995). 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure without good cause to report for scheduled 
examinations may result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



